DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. Using BRI, another interpretation of Lee, Lee discloses: (see fig. 2 below as labeled by examiner).

    PNG
    media_image1.png
    630
    862
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. 20180053906.

    PNG
    media_image2.png
    514
    834
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    396
    400
    media_image3.png
    Greyscale


Regarding claim 1, fig. 2 of Lee discloses a display device comprising: 
a substrate 100 having a first area (examiner labeled as A1, left of first dotted line) including a display area DA, a second area (examiner labeled as A2, right of second dotted line) including a mounting area (see elements mounted on top of 100 in 2A area), and a third area (examiner labeled as A3, between left and right dotted lines) located between the first area and the second area; 
a first organic film 160 (par [0051]) disposed on the substrate in the third area; 
a plurality of wiring lines 215c arranged at intervals in a first direction (Y, fig. 3) on the first organic film, and extending in a second direction (X fig. 3) crossing the first direction; 
a second organic film 140 (par [0039]) covering the first organic film and the wiring lines; 
a first inorganic film 411 (below 510) disposed on the second organic film 140 in the third area;
a third organic film 412 (below 510) covering the first inorganic film 411 and the second organic film;
a second inorganic film 413 (below 510) disposed at a position overlapping the first inorganic film 411 on the third organic film 412; and 
a fourth organic film 510 (optically clear adhesive (OCA) is organic material) disposed on the second inorganic film 413, 

    PNG
    media_image1.png
    630
    862
    media_image1.png
    Greyscale

wherein the first inorganic film 411, the second inorganic film 413, and the fourth organic film 510 are not disposed in the first area A1 and the second area A2.

    PNG
    media_image2.png
    514
    834
    media_image2.png
    Greyscale


Regarding claim 16, fig. 2 of Lee discloses a display device comprising: 
a substrate 100 having a first area 1A including a display area DA, a second area 2A including a mounting area (see elements mounted on top of 100 in 2A area), and a third area BA located between the first area and the second area, and bent in the third area such that the first area and the second area are opposed to each other; 
a first organic film 160 formed on the substrate in the third area; 
wiring lines 215c arranged at intervals in a first direction on the first organic film; 
a second organic film 140 covering the wiring lines and the first organic film; and 
a first inorganic film 411 (the 411 in A3 area under 510) formed on the second organic film in the third area, wherein the first inorganic film 411 (the 411 in A3 area under 510) is not formed in the first area and the second area.

Regarding claim 2, fig. 2 of Lee discloses wherein a part of the second organic film 140 overlaps the first area and the second area.

Regarding claim 3, fig. 2 of Lee discloses wherein the first inorganic film 411 (the 411 in A3 area under 510) does not overlap inorganic films formed in the first area  and the second area.

Regarding claim 4, fig. 2 of Lee discloses wherein the third organic film 412 (left end of 412 under 510) is in contact with the second organic film 140 (140 below 411 in under 510) at a position closer to the first area than the first inorganic film 411 and at a position closer (right end of 411 under 510)to the second area than the first inorganic film.

Regarding claim 5, fig. 2 of Lee discloses wherein a part of the third organic film 412 is in contact with a part of the second organic film 140 in the first direction.

Regarding claim 15, fig. 2 of Lee discloses wherein the substrate is bent in the third area such that the first area and the second area are opposed to each other.

Regarding claim 17, fig. 2 of Lee discloses further comprising a third organic film 412 (under 510) formed between the second organic film 140 (right 140 in A3 area) and the first inorganic film 411 in the third area.

Regarding claim 18, fig. 2 of Lee discloses further comprising a second inorganic film 413 formed on the third organic film 412 in the third area, wherein the second inorganic film 413 is disposed at a position overlapping the first inorganic film 411 (see region below 510).
Regarding claim 19, fig. 2 of Lee discloses further comprising a fourth organic film 510 (optically clear adhesive (OCA) is organic material) located on the second inorganic film 413 in the third area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang et al. 20110175095.
Regarding claim 14, Lee discloses claim 1, but does not disclose wherein the first organic film and the second organic film contain fluorine.
However, claim 11 of Kang discloses an OLED display apparatus of claim 1 wherein the planarizing layer comprises an organic layer comprising at least one of polymethyl methacrylate (PMMA), polystyrene (PS), polymeric derivative having a phenol group, acryl-based polymer, imide-based polymer, allylether-based polymer, amide-based polymer, fluorine-based polymer, p-xylene-based polymer, vinyl alcohol-based polymer.
Note fluorine-based polymer is one of material listed as possible material for organic planarizing layer. 
As such it would have been obvious to form a device of Lee further comprising wherein the first organic film and the second organic film contain fluorine in order to use fluorine-based polymer as material for planarizing layer.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of KIM et al. 20180034002.
Regarding claims 11-12, fig. 2 of Lee discloses further comprising: an optical member 520 disposed on the first area; a wiring substrate (combination of 215c and portion of 140 above 215c) connected to the mounting area; and a layer 600 disposed from an end of the optical member to an end of the wiring substrate, wherein the layer 600 covers the fourth organic film 510 (side of) and is in contact with part of the third organic film (there is a indirect contact).
Lee does not disclose that the layer 600 is a resin layer.
However, par [0052] of Kim discloses a bending protection layer 70 may include a resin based on an acryl or silicon, and fine particles may be included in the resin.
As such it would have been obvious to form a device of Lee further comprising wherein the layer is a resin layer in order use organic material to form a bending layer such as taught by Kim.

Regarding claim 13, Lee and Kim disclose claim 11, but do not discloses wherein a Young's modulus of the first organic film and a Young's modulus of the second organic film are greater than a Young's modulus of the resin layer.
However, it would have been obvious to form a device of Lee and Kim comprising wherein a Young's modulus of the first organic film and a Young's modulus of the second organic film are greater than a Young's modulus of the resin layer in order to have elasticity the device to have a desired bending of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829